                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

CHASSIDY AKBAR, et al.,

        Plaintiff,                                   Case No. 3:18-cv-339

vs.

ZAM CHIN KHAI, et al.,                               District Judge Walter H. Rice
                                                     Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

 REPORT AND RECOMMENDATION1 THAT DEFENDANTS’ MOTION TO DISMISS
        (DOC. 4) BE DENIED AS MOOT WITHOUT PREJUDICE TO REFILE
______________________________________________________________________________

        This civil case is before the Court on Defendants’ motion to dismiss filed pursuant to Fed.

R. Civ. P. 12(b)(6). Doc. 4. Following the filing of Defendants’ motion, Plaintiffs moved to

amend the complaint and, without objection, such motion was granted by the undersigned. Docs.

11, 12. Because Defendants’ motion to dismiss is directed to Plaintiffs’ original complaint, the

undersigned RECOMMENDS that Defendants’ motion (doc. 4) be DENIED AS MOOT AND

WITHOUT PREJUDICE TO REFLIE. See Laning v. Doyle, No. 3:14–cv–24, 2014 WL

2805240, at *1–2 (S.D. Ohio June 20, 2014) (Rice, J.).



Date:   February 14, 2019                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
